NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                MICHAEL J. MANOLA, Petitioner/Appellant,

                                         v.

                 NANCY E. ESPINOZA, Respondent/Appellee.

                            No. 1 CA-CV 15-0772 FC
                                   FILED 9-8-2016


            Appeal from the Superior Court in Maricopa County
                            No. FC2012-051478
                The Honorable Aimee L. Anderson, Judge
              The Honorable Bryan Blehm, Judge Pro Tempore


                                   AFFIRMED


                                    COUNSEL

Michael J. Manola, Phoenix
Petitioner/Appellant

Kimberly A. Staley, Peoria
Counsel for Respondent/Appellee

Arizona Attorney General’s Office, Phoenix
By Pamela J. Linnins
Counsel for Amicus Curiae Secretary of State
                         MANOLA v. ESPINOZA
                          Decision of the Court



                      MEMORANDUM DECISION

Vice Chief Judge Samuel A. Thumma delivered the decision of the Court,
in which Judge Margaret H. Downie and Judge Jon W. Thompson joined.


T H U M M A, Judge:

             Michael J. Manola (Father) appeals from a judgment entered
after remand from this court. Because Father has shown no reversible error,
the judgment is affirmed.

           FACTUAL AND PROCEDURAL BACKGROUND

              In April 2012, Father petitioned for custody, parenting time
and child support. Father alleged Nancy E. Espinoza (Mother) committed
domestic violence against him and requested sole custody of the couple’s
infant (Child). After an evidentiary hearing, the superior court found that,
“[a]lthough there is some history of domestic violence in Mother’s past, the
evidence was insufficient to establish that she should be denied any
decision-making authority.” The court granted joint legal decision-making
authority, giving Father presumptive and final say regarding healthcare
matters. The court awarded essentially equal parenting time and that
Father’s adult son not be within a one-quarter mile radius of Child while
Father exercised his parenting time. The court calculated child support in
Mother’s favor, but because the amount was de minimus, did not require
Father to pay child support.

               Father appealed those orders and this court remanded in an
October 2014 memorandum decision, directing that the superior court
make findings of fact and conclusions of law. The memorandum decision
left to the discretion of the superior court on remand “whether additional
evidence need be taken to comply with this direction.” The resulting
mandate directed that the superior court “conduct such proceedings as
required to comply with the memorandum decision.”

             For reasons that are not clear from the record, the directives
of the mandate were not addressed until June 2015, shortly after a different
judge was assigned to the case. After apologizing for the delay, the newly
assigned judge deemed the May 2013 orders temporary, scheduled an
evidentiary hearing for early October 2015 and set aside all legal decision-



                                     2
                          MANOLA v. ESPINOZA
                           Decision of the Court

making authority, parenting time and child support orders made after May
2013. Because more than two years had passed since the May 2013 orders
and because Child was no longer an infant, the judge advised the parties
that evidence to be considered “is going to be based upon what’s going on
now and what’s gone on since” May 2013. Father then unsuccessfully
moved in limine to preclude all new evidence since the May 2013 trial.

              After the evidentiary hearing, in an October 2015 judgment,
the superior court found it was in the best interests of Child to award joint
legal decision-making authority, with Mother to have the final say after
consultation with Father, and permitted reversion to full joint legal
decision-making authority should Father disclose contact and residential
information for Child while in his care. The court ordered Father to
transport Child to and from Mother’s residence until Father disclosed this
information. The court affirmed the parenting time ordered in May 2013
(including that Father’s adult son not be within a one-quarter mile radius
of Child while Father exercised his parenting time) and, after recalculating
child support, ordered Father to pay Mother $76.38 each month.

             This court has jurisdiction over Father’s timely appeal
pursuant to Arizona Revised Statutes (A.R.S.) section 12-2101(A)(1) (2016).1

                           LEGAL DISCUSSION

I.     Father Has Not Shown The Superior Court Failed To Comply With
       This Court’s Mandate.

              Father argues that, in considering evidence of events after the
May 2013 trial, the superior court did not follow this court’s mandate, an
issue this court reviews de novo. Bogard v. Cannon & Wendt Elec. Co., Inc.,
221 Ariz. 325, 334 ¶ 30 (App. 2009).


1 Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated. With respect to other
requests by Father: (1) Father’s request that this court exercise special action
jurisdiction is denied because this court has appellate jurisdiction; (2)
Father’s request in his reply brief that Mother’s answering brief be
disregarded as unresponsive is denied and (3) Father’s July 1, 2016 Motion
for Supplemental Brief, which Mother opposes and which largely addresses
May 2016 superior court motion practice, is granted to the extent it seeks to
supplement the record on appeal and is denied to the extent it seeks any
other relief.



                                       3
                          MANOLA v. ESPINOZA
                           Decision of the Court

              This court’s mandate instructed the superior court to make
findings of fact and conclusions of law in support of its orders and, in its
discretion, determine whether additional evidence was necessary on
remand. As discussed above, on remand, the court set aside previous orders
and held an evidentiary hearing. After the hearing, the court issued a 15-
page judgment making detailed findings of fact and conclusions of law.
This court’s mandate vested in the superior court the discretion to receive
additional evidence. By doing so, Father has shown no error.

              Father also argues the superior court’s ruling on child support
violates the mandate because it fails “to substantiate its reasoning.” This
court’s mandate noted the May 2013 order did not reflect a reduction in
income for Father’s three biological children from other relationships or
provide any findings of fact or reasoning to preclude such a reduction. The
superior court’s child support order on remand credited Father with a
reduction of income for three additional children, despite one of Father’s
children having reached the age of majority by the time of the evidentiary
hearing. Thus, any error in the child support calculation is in Father’s favor.
Moreover, contrary to Father’s argument, the child support calculation
detailed the reasons it imputed income to Father and calculated child
support based on the parties’ income, adjustments to Father’s income as
noted above, and childcare and healthcare costs. Accordingly, Father has
not shown the child support ruling failed to comply with the mandate.




                                      4
                         MANOLA v. ESPINOZA
                          Decision of the Court

II.    Father Has Not Shown The Superior Court Erred In Deciding
       Legal Decision-Making Authority.

              Father argues the superior court punished him for not
disclosing his residential address by “withholding” Father’s legal decision-
making authority, “stripping [Father’s] parental rights to legal decision
making for being a victim of domestic violence and participating in”
Arizona’s Address Confidentiality Program,2 and burdening Father with
the additional costs of transporting Child.

               A decision regarding legal decision-making authority is
reviewed for an abuse of discretion. See Owen v. Blackhawk, 206 Ariz. 418,
420 ¶ 7 (App. 2003). This court does not reweigh the evidence and construes
the evidence in the light most favorable to affirming the ruling. Hurd v.
Hurd, 223 Ariz. 48, 52 ¶¶ 16, 19 (App. 2009). The superior court’s ruling will
be affirmed if there is substantial evidence in the record supporting that
ruling, id. at 52 ¶ 16, and this court accepts the superior court’s factual
findings unless clearly erroneous, In re Marriage of Gibbs, 227 Ariz. 403, 409
¶ 16 (App. 2011).

              Contrary to Father’s argument, the superior court did not
withhold legal decision-making authority from Father, strip him of his
parental rights or punish him for being a victim of domestic violence or for
participating in the ACP. Rather, the superior court found that:

              Father continues to deny Mother access to
              information regarding the child’s residential
              address and telephone number while in
              Father’s care even though there is no protective
              order in place and there have been no acts of
              domestic violence, intimidation, threats,
              stalking, or harassment since the one act
              admitted to by Mother [where she admitted to
              hitting Father with a purse in late 2011 after an
              argument].



2As is his right, Father is a participant in Arizona’s Address Confidentiality
Program (“ACP”), which allows him to restrict the public dissemination of
his residential address. See A.R.S. §§ 41-161 to -169. The court acknowledges
and appreciates the amicus brief of the Arizona Secretary of State providing
further background of the ACP.



                                      5
                         MANOLA v. ESPINOZA
                          Decision of the Court

              After considering all the relevant factors, including those set
forth in A.R.S. § 25-403.01(B) and 403(A), governing legal decision-making
authority and to the best interests of the Child, the superior court found no
significant domestic violence and temporarily limited full joint legal-
decision making authority. The court ordered that Mother have final say
after consultation with Father until he released his residential address and
ordered Father to bear the costs of transporting Child because Mother did
not know where Father lived. In making these rulings, Father has shown no
error.

              To the extent Father argues the superior court abused its
discretion in ordering joint legal decision-making authority, Father
essentially seeks to reweigh the evidence, which this court will not do.
Hurd, 223 Ariz. at 52 ¶ 16. On this record, Father has shown no abuse of
discretion with the superior court’s legal decision-making orders.

III.   Father Has Not Shown The Superior Court Erred In Entering A
       Parenting Time Order Restricting Non-Party Access to Child.

              Father challenges the superior court’s parenting time order
prohibiting Father from allowing his oldest son to be within a quarter-mile
radius of Child’s location, an issue this court reviews for an abuse of
discretion. See Owen, 206 Ariz. at 420 ¶ 7.

             Contrary to Father’s argument that the superior court made
this order without it being at issue, the order restricting access to Child
affirmed an earlier order. Moreover, on remand, access was at issue when
Mother’s pretrial statement submitted before the evidentiary hearing
alleged substantial safety concerns regarding Father’s “oldest son
inappropriately” interacting with children and Father’s lack of recognition
of the inappropriate nature of the interaction.

              Contrary to Father’s argument, the order does not invoke
jurisdiction over Father’s oldest son, but merely orders Father to restrict
access. Although the order contained no express findings on the point, this
court will “infer from any judgment the findings necessary to sustain it if
such additional findings do not conflict with express findings and are
reasonably supported by the evidence.” Thomas v. Thomas, 142 Ariz. 386,
390 (App. 1984). From the ruling, this court infers that the superior court
found good cause to restrict access. Id. Indeed, this court takes judicial
notice of the order in FC 2008-001490 directing that Father’s oldest son not
be present during Father’s parenting time with his other minor children. See




                                     6
                       MANOLA v. ESPINOZA
                        Decision of the Court

Ariz. R. Evid. 201. Accordingly, Father has shown no abuse of discretion
with the superior court restricting non-party access to Child.

                             CONCLUSION

             The judgment is affirmed. The court, in exercising its
discretion, denies Mother’s request for attorneys’ fees on appeal, but
awards Mother her taxable costs contingent upon her compliance with
Arizona Rule of Civil Appellate Procedure 21.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      7